Citation Nr: 0709622	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  98-08 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to July 1953.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claim for 
service connection for PTSD.  

The veteran appealed a June 2000 Board decision denying this 
claim to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2000, VA's General Counsel, 
representing the Secretary, filed an unopposed motion 
requesting that the Court vacate the Board's decision, stay 
further proceedings, and remand the claim to the Board for 
compliance with directives specified.  The Court granted the 
motion in a February 2001 Order.  

In March 2002, the Board undertook additional development of 
the case pursuant to authority then granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  The additional development was to comply 
with the Veterans Claims Assistance Act (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), which became effective on November 9, 2000, 
during the pendency of the appeal.  Implementing regulations 
were created and codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2006).  The veteran was again to be asked to 
provide necessary information regarding his alleged stressor 
in service and another attempt was to be made to verify this 
stressor.  Also, private and VA clinical records were to be 
obtained.  

But on May 1, 2003, before the development could be 
completed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated a portion of the 
Board's development regulations - specifically, 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-49 (Fed. 
Cir. 2003).  Under the invalidated 38 C.F.R. § 19.9(a)(2), 
the Board could consider additional evidence without having 
to either remand the case to the RO for initial consideration 
or obtain the appellant's waiver.  

So in response, the Board remanded this case to the RO in 
September 2003 to attempt to have the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (since renamed 
the U.S. Army and Joint Services Records Research Center 
(JSRRC)) verify the veteran's alleged stressor and, if 
verified, to have him undergo a VA psychiatric examination to 
obtain a medical opinion indicating whether it was at least 
as likely as not he had PTSD as a result of the stressor.  

Also in the September 2003 remand, the Board noted that the 
veteran's attorney (who withdrew his representation of the 
veteran in August 2004) had contended in a July 2001 
statement that the veteran's letter received in February 1998 
was also a request to reopen his claim for service connection 
for a nervous condition (a psychiatric condition other than 
PTSD).  However, because that issue had not yet been 
adjudicated by the RO, much less denied and timely appealed, 
it was referred there for appropriate development and 
consideration.  

The Board had denied service connection for a psychiatric 
disorder other than PTSD in November 1995.  And after also 
denying a motion for reconsideration of that decision in June 
1996, the veteran appealed that Board decision to the Court 
- which, in February 1997, dismissed his appeal as untimely.  

More recently, the veteran and his attorney were notified of 
a June 2004 RO decision that again denied service connection 
for a psychiatric disorder other than PTSD.  And he did not 
submit a timely notice of disagreement (NOD) in response to 
initiate an appeal of that decision.  Therefore, the Board 
does not have jurisdiction to consider this additional claim.  
See 38 C.F.R. § 20.200 (2006).  

The Board remanded this case again in September 2004 for an 
additional search for records that might aid in establishing 
the veteran's claim, including a search for morning reports 
of his Army regiment in 1952 that might document his claimed 
stressor for his PTSD, as suggested by the USASCRUR.  The 
service department responded that the VA Appeals Management 
Center (AMC) should limit its search request time to three 
months or less.  The AMC did not follow up on the service 
department's request.  

Consequently, in June 2006, the Board remanded the veteran's 
appeal once more for the AMC to conduct another request, 
having limited the search time period.  Subsequently, the 
requested evidence was received.  The AMC again considered 
the veteran's claim and again denied service connection for 
PTSD.  The case is now ready for final appellate 
consideration of the veteran's claim.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.  

2.  The medical evidence shows that the veteran has been 
diagnosed as having PTSD.  

3.  There is no credible supporting evidence that the 
stressor incident claimed by the veteran as having caused his 
PTSD actually occurred.  


CONCLUSION OF LAW

The criteria are not met for service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of March 2004 and November 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA treatment records through May 2003 have been obtained 
and he was provided a VA compensation examination, including 
to obtain an opinion as to whether a diagnosis of PTSD is 
supported by the evidence (i.e., a credible stressor).  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in February 1998, so prior to even the VCAA becoming 
law in November 2000 and, therefore, before sending the 
veteran VCAA letters in March and November 2004.  But bear in 
mind the Board remanded this case to the RO in September 
2004, partly to ensure compliance with the VCAA, and after 
sending the veteran the November 2004 VCAA letter to comply 
with the Board's remand directive, the RO readjudicated his 
claim in the April 2006 and November 2006 supplemental 
statements of the case (SSOCs) based on any additional 
evidence that had been received since the initial rating 
decision in question, statement of the case (SOC), and prior 
SSOC.  Consequently, there already have been steps to remedy 
the error in the timing of the VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  

In this case, the RO sent the veteran a letter in June 2006 
discussing the downstream disability rating and effective 
date elements of his claim, should service connection be 
established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  


And the RO subsequently readjudicated the claim in November 
2006.  Thus, no further notice is required and the Board 
finds no evidence of prejudicial error in proceeding with 
final appellate consideration of the veteran's claim at this 
time.  Mayfield v. Nicholson (Mayfield III), No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  



Conversely, where a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, his lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The record shows the veteran served during a period of war - 
the Korean Conflict, but the official records do not document 
that he was engaged in combat with the enemy.  His DD Form 
214 does not reflect that he was awarded any medals or other 
recognition indicative of combat.  Section 1154(b), and the 
implementing regulation 38 C.F.R. § 3.304(d) and (f), 
requires the veteran have actually participated in combat 
with the enemy, meaning participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality, and does not apply to veterans who 
served in a general "combat area" or "combat zone" but did 
not themselves engage in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).  Here, the veteran has 
not provided any other evidence that he engaged in combat 
with the enemy and, importantly, his alleged stressor 
occurred while he was stationed in Alaska.  

The service medical records document the veteran's 
hospitalization during service, beginning in November 1952, 
for evaluation of intermittent "passing out" spells.  
During that hospitalization, he underwent a psychological 
evaluation.  The examiner discussed the veteran's complaints, 
the results of psychological testing, and the clinical 
examination in some detail, but the report of the evaluation 
does not mention the airplane accident the veteran has 
alleged caused his PTSD and which he contends occurred just 
prior to that hospitalization.  The psychologist's diagnosis 
was of a markedly immature and infantile personality.  The 
veteran was again hospitalized in February 1953 for 
psychiatric observation following an episode in which he 
became excited and had a hysterical spell; details of that 
episode were not reported and that examiner also did not 
mention the claimed airplane accident.  The psychiatrist's 
diagnosis was chronic, moderate, emotional instability 
reaction manifested by immature behavior, tremulousness, and 
a recent hysterical episode.  The examiner also noted the 
veteran had a severe predisposition to these manifestations 
because of a history of similar personality structure in the 
past.  Finally, the veteran underwent further psychological 
and psychiatric evaluation in June 1953.  Again, the 
consultants' reports made no mention of the claimed airplane 
accident and the examiners listed a similar diagnostic 
impression.  The veteran was discharged from service in July 
1953 as result of unsuitability for further military service 
because of character and behavior disorders.  

The post-service VA and private medical records, including a 
psychiatric evaluation obtained in conjunction with a claim 
for Social Security disability benefits in 1987, show that 
several different diagnoses were assigned for the veteran's 
psychiatric disorder from the 1950s through the 1990s, but no 
examiner diagnosed or even suggested a diagnosis of PTSD - 
even after VA adopted this nomenclature in 1980 or 
thereabouts.  In addition, service connection for a 
psychiatric other than PTSD has been denied on multiple 
occasions - including, as noted, by a rating decision in 
June 2004, with which the veteran did not disagree.  Thus, 
the current appeal concerns only his entitlement to service 
connection for PTSD.  

A private psychiatrist evaluated the veteran in September 
1997, noting the veteran's psychiatric history during 
service, as reported by him, including an incident he 
described as having occurred in 1952.  The veteran reported 
that he was supposed to go on a mission, but he felt sick and 
could not go.  He indicated that he later learned that the 
plane he was supposed to go on was shot down, killing the 
commander and 39 other people.  The examiner recorded the 
veteran's other pertinent history, all as reported by the 
veteran, as well as his own clinical findings.  The 
examiner's report does not indicate that he had any other 
records to review in making his diagnosis - chronic, 
moderately severe PTSD.  



VA clinic records dated from March 2000 through May 2003 
reflect treatment for various ailments, including anxiety 
disorder.  A record dated in January 2002 indicates that the 
veteran was not being treated for PTSD and that a PTSD screen 
was negative.  The veteran was hospitalized at a VA facility 
in September 2002 for evaluation of chest pain to rule out a 
myocardial infarction; the admission history and physical 
report notes the veteran's reported history of having a 
nervous breakdown during service, with a lot of anxiety and 
depression, when a lot of his friends were killed in a plane 
crash he was supposed to have been on.  Another PTSD screen 
in March 2003 was again negative.  

In November 2003, the USASCRUR responded to the RO's request 
for verification of the veteran's claimed in-service stressor 
as a cause for his PTSD.  The response indicated that 3509 
servicemen were killed or wounded in action between 
October 13, 1952, and November 19, 1952, the time period 
provided by the veteran, but the response stated that a 
meaningful search into casualties of the claimed aircraft 
incident would require the full names of those involved.  The 
USASCRUR also indicated that a search of Morning Reports by 
the service September might document casualties as a result 
of such an incident.  

A VA psychiatric compensation examination was conducted in 
April 2005.  The examiner reviewed the claims file and set 
forth the veteran's psychiatric history in some detail.  In 
discussing whether the veteran met the DSM-IV diagnostic 
criteria for an Axis I diagnosis of PTSD, the examiner noted 
that the question at issue in this case involved the 
occurrence of the primary stressor related to PTSD.  He 
stated prior examiners had diagnosed PTSD and that diagnosis 
was consistent with his own observation of the veteran.  The 
examiner indicated that he was unable to determine whether 
the claimed airplane crash actually took place, however.  He 
conducted his own internet research into the question and 
was, himself, unable to confirm the occurrence of the alleged 
incident.  Further, the examiner stated that the required 
nexus between the current psychiatric disorder and the in-
service incident was "suspect," due to several aspects of 
the case.  First, he noted there were no service medical 
records documenting the veteran's treatment while he was 
stationed in Alaska in 1952.  Although the file does in fact 
contain such records, which the examiner apparently did not 
see, he also provided other reasons for his ultimate 
conclusion.  He also indicated that, many years ago, the 
veteran had claimed he had a seizure disorder as a child; 
however, when his mother denied that, he had to "recant" 
his reported history.  The examiner stated that that argued 
for factitious disorder or at least a histrionic presentation 
with malingered symptoms.  Also, the veteran told the 
examiner that he was qualified to use a parachute, but denied 
attending the standard parachuting school during service.  
The examiner felt that was also a fabrication.  In addition, 
he stated that the veteran's two-year imprisonment after 
service for receiving stolen property strongly suggested a 
strong Axis II component (personality disorder), as noted in 
the psychiatric evaluations during service and his discharge 
for mental health reasons.  Finally, the examiner stated, 
"There are simply a lot of unanswered questions" regarding 
the veteran's history.  Nevertheless, the examiner listed a 
diagnosis of PTSD.  

The agency of original jurisdiction requested morning reports 
for the veteran's unit for the period from October 1952 to 
December 1952.  The service department responded in August 
2006 that the allegation had been investigated and only two 
pertinent morning reports were found.  Those reports note 
only the veteran's hospitalization in November 1952, which 
the available service medical records already clearly 
documented.  

At the outset, the Board finds that there is no evidence that 
the veteran engaged in combat with the enemy and he does not 
claim that he did.  Therefore, the regulations require 
credible supporting evidence that the claimed stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran has repeatedly described an airplane crash in 
late 1952 during service while he was stationed in Alaska 
that killed many servicemen and that he was supposed to be 
on, and he has indicated that he was deeply affected by that 
incident.  

Although the private psychiatrist in September 1997 appears 
to have accepted as factual the veteran's report of the 1952 
airplane accident and it appears his diagnosis of PTSD 
related to that accident, the examiner did not review any 
pertinent service records.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1995); LeShore v. Brown, 8 Vet. App. 406 (1995).  
Further, the Court has previously rejected a medical opinion 
as "immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Owens 
v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Therefore, the Board accords the diagnosis 
assigned by the September 1997 private psychiatrist little, 
if any, probative weight.  

In addition, although the April 2005 VA psychiatrist also 
assigned a diagnosis of PTSD, he seriously questioned whether 
the stressor alleged by the veteran actually occurred - for 
several reasons.  More importantly, the Board has been unable 
to corroborate the occurrence of the incident the veteran has 
claimed caused his PTSD, despite requests to the service 
department and to USASCRUR for verification of the stressor.  
In addition, the veteran has provided all the information he 
can about the incident.  The Board finds that further 
searches for corroborative evidence would not be productive.  

In summary, although the veteran has been diagnosed as having 
PTSD by both private and VA psychiatrists, the stressor 
required for service connection for PTSD has not been 
verified by credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  In the absence of such a verified stressor, the 
criteria are not met for service connection for PTSD.  

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  




ORDER

Service connection for PTSD is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


